AO 257 (Rev 6/78)

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

BY: [_]COMPLAINT[_]INFORMATION[X]INDICTMENT

OFFENSE CHARGED

did knowingly and willfully demand, sought, received,
accepted, and/or agreed to receive and accept
something of value personally, in return for
performing, or being induced to perform, an act in
violation of her official duty as public official.

[_ ]Petty

[_|Minor

[ | Misdemean

or
[X]Felony

U.S.C. Citation
Title 18, United States Code, Section 201

Place of offense:
Harlingen, Texas

es re

Name of District Court, and/or Judge/Magistrate, (fulted Stat
rae of

[Southern District of Texas

Ronald G. Morgan, U.S. Magistrate Judge MAY 3.9 2919
Tan}

 

| DEFENDANT - USS. vs.

 

 

 

David J. Sradiey, Clork of Court
Exy Adelaida GOMEZ

Address
Los Fresnos, TX 78566

[_]Male
[x]Female

B-19-cr-520-3

[Alien

(if applicable)

Birth

Date 1977

|__ (Optional unless a juvenile)

 

PROCEEDING

Name of Complainant Agency, or Person (& Title, if any)

| ICE Office of Professional Responsibility __ |

[person is awaiting trial in another Federal or State Court,
give name of court

[this person/proceeding is transferred from another district
per (circle one) FRCrP 20, 21 or 40. Show District

[" ]this is a reprosecution of charges
previously dismissed which were

 

dismissed on motion of: SHOW
{_]vU. S. Att’y [__|Defense DOCKET NO.
[_]this prosecution relates to a pending | |
cause involving this same defendant
[_ ]prior proceedings or appearance(s) MAGISTRATE
before U.S. Magistrate regarding CASE NO.

this defendant were recorded under

 

 

 

 

Name and Office of Person
Furnishing Information on

THIS FORM Special Agent Jeremy Bergeaux
U.S. Att’y Other U.S. Agency
Name of Asst. U.S. Att’y
(if assigned) | Oscar Ponce, AUSA |

 

 

 

DEFENDANT

IS NOT IN CUSTODY

1) [Has not been arrested, pending outcome this
proceeding

If not detained give date any prior summons
was served on above charges

2) [Is a Fugitive
3) [is on Bail or Release from (show District)

L |

IS IN CUSTODY
4)| X]On this charge
5) [Jon another conviction
[_ |Fed’l | State
6) [Awaiting trial on other charges
If answer to (6) is “Yes”, show name of institution

{ J

 

Has detainer [_ ]yYes If “Yes”
been filed? [X]No give date
filed | May 29, 2019 |
Mo Day Year
DATE OF
ARREST | May 29, 2019 |

 

Or... if Arresting Agency & Warrant were not Federal

Mo. Day Year
DATE TRANSFERRED

TOU.S.CUSTODY_ | |

 

T This report amends AO 257 previously submitted

 

ADDITIONAL INFORMATION OR COMMENTS |
